PER CURIAM.
Petitioner is granted a belated appeal of the October 6, 2014, judgment and sentence in Suwannee County Circuit Court case number 13-0362-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. See Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
LEWIS, C.J., BENTON and THOMAS, JJ., concur.